DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 30 December 2020.
Claims 1-15 have been amended.
Claims 16-20 have been added.
Claims 1-20 are currently pending and have been examined.
	
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  The acronym for first “MIMO” need to be spelled out when it is used first time in each independent or subsequent dependent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 
	
Claims 1-6, 9-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20190036587 to Nilsson et al (Corresponds to WO2017/129225).
As to Claims 1 and 9, Nilsson discloses a massive MIMO antenna for wireless communication and method, comprising (Fig. 1, Fig. 3A, Fig. 3B, paragraph [0026]):
a plurality of antenna elements configured to receive upstream wireless signals and to transmit downstream wireless signal, the antenna elements being arranged in a matrix-like arrangement comprising rows and/or column of antenna elements (Fig. 1, Fig. 3A, Fig. 3B, Fig. 4, paragraph [0029, 0032, 0038], where the plurality of antenna elements are arranged in both row and column array for both downlink and uplink traffics (signals));
a plurality of transceivers, each coupled to at least one of the antenna elements (Fig. 1, Fig. 3A, Fig. 3B, Fig. 4, paragraph [0026, 0044-0047], where each antenna element is connected to separate transceiver for reduce power consumption);
a control unit configured to selectively activate and/or deactivate specific ones for the transceivers (Fig. 1, Fig. 3A, Fig. 3B, Fig. 8(44), paragraph [0072, 0044-0047], where the antenna control device controls which antenna elements (along with radio chain – transceiver and amplifier) to mute (deactivate) or activate to save energy).

As to Claims 2 and 10, Nilsson further discloses the massive MIMO and method wherein the control unit is configured to selectively activate and/or deactivate in groups the transceivers that are coupled to the antenna elements of specific row and/or column of the matrix-like arrangement (Fig. 1, Fig. 3A, Fig. 3B, Fig. 5A, Fig. 5B, Fig. 8(44), paragraph [0033, 0040, 0072, 0044-0047, 0029], where the antenna control device controls which antenna elements (uppermost, lowermost, odd, etc.  – group of antenna elements to specific rows or implicitly columns for a x b antenna array) to mute (deactivate) or activate to save energy).

As to Claims 3 and 11, Nilsson further discloses the massive MIMO and method wherein the control unit is configured to selectively activate and/or deactivate based on a load condition of the massive MIMO antenna (Fig. 1, Fig. 3A, Fig. 3B, Fig. 5A, Fig. 5B, Fig. 8(44), paragraph [0032, 0033], where the number of antenna elements with corresponding radio chain is muted (deactivate) or activate based on traffic load for MIMO antenna).

As to Claims 4 and 12, Nilsson further discloses the massive MIMO and method wherein the control unit is configured to gradually determine the number of selectively activate and/or deactivate based on a load condition of the massive MIMO antenna (Fig. 1, Fig. 3A, Fig. 3B, Fig. 5A, Fig. 5B, Fig. 8(44), paragraph [0032, 0033, 0038, 0039], where the number of antenna elements is gradually (8 to 4 to 2) reduced corresponding traffic load for MIMO antenna).

As to Claims 5 and 13, Nilsson further discloses the massive MIMO and method wherein the control unit comprises a control interface that is configured to receive activation information and to selectively activate and/or deactivate the transceivers based on activation information (Fig. 8, paragraph [0069-0074], where the network node is implemented with processor, memory, antenna control device, interface, etc. which implicitly implemented with interface (BUS, etc.) between to communication information (information to control antenna elements) to mute or activate antenna elements to improve the performance of the communication system).

As to Claim 6, Nilsson further discloses the massive MIMO wherein the control unit is configured to determine a load information for the massive MIMO antenna and to selectively activate and/or deactivate the transceivers based on the determined load information (Fig. 8, paragraph [0032, 0033, 0038, 0039, 0069-0074], where the network node is implemented with processor, memory, antenna control device, interface, etc. which mute or activate antenna elements based on the traffic load information which implicitly communicate between the processor, memory, antenna control device, interface, etc.).

As to Claims 16 and 19, Nilsson further discloses the massive MIMO and method wherein the control unit is configured to determine a load information for the massive MIMO antenna and to selectively activate and/or deactivate based 

As to Claim 18, Nilsson further discloses the massive MIMO wherein the control unit comprises a control interface that is configured to receive activation information and to selectively activate and/or deactivate the transceivers based on activation information (Fig. 8, paragraph [0069-0074], where the network node is implemented with processor, memory, antenna control device, interface, etc. which implicitly implemented with interface (BUS, etc.) between to communication information (information to control antenna elements) to mute or activate antenna elements to improve the performance of the communication system).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20190036587 to Nilsson et al (Corresponds to WO2017/129225) in further view of U.S. PGPub. No. 20090231197 to Richards.
As to Claims 7 and 14, Nilsson discloses the massive MIMO and method wherein the control unit is configured to selectively activate and/or deactivate the transceivers (Fig. 1, Fig. 3A, Fig. 3B, Fig. 5A, Fig. 5B, Fig. 8(44), paragraph [0033, 0040, 0072, 0044-0047, 0029]) except based on the measured temperature through the sensor.
However, Richards in the same field of endeavor teaches the determining which the antenna array elements to include for transmission and reception based on the local diagnosing health status including temperature measurement (implicitly through sensor)  (Fig. 2, paragraph [0047, 0060, 0074]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the scale antenna elements based on the local status including temperature as taught by Richards .

Allowable Subject Matter
Claims 8, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the control unit configured to store the operating time of the single transceivers and to selectively activate and/or deactivate the transceivers based on the stored operating time.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov